Title: To George Washington from Alexander Spotswood, 16 July 1778
From: Spotswood, Alexander
To: Washington, George


          
            Dear Sir
            [York, Pa.] July 16 1778
          
          My reasons for Quiting the Service at the time I did you already have—two days after my arrival at home they were obviated by a letter
            which I receivd from Colo. Stevens informing me of my brother being Only Wounded, and
            likely to recover—I immediatly wrote to Our delegates informing them the Contents of
            Colo. Steven’s letter, and my desire of reentering the service, provided I coud be
            reinstated in my propper place, this letter I believd reached them before my
            Commission—and as it was the opinion of Congress that my Case was very
            hard, and that I had been injured, they refused Accepting my Commission, &
            determind, that I shd be the next brigadier made from our State—on my arrival at this place from Camp, I happen’d to be in
            Company with Gl Weedon who informd me he had quited the service—I immediatly waited on
            our delegates & expressed my desire of being reinstated according to the promise
            of Congress—I recd for answer that all future arangements were to be made by a Committee
            Which Consisted of your Excellency—Gl Read, & another Gentleman whose name I
            have forgot—but that they woud represent my Case—I have
            only to beg, that, as I look on myself to be in the army my Commission not being
            receivd, and having the above promise from Congress, that your excellency will not
            forget me, I set of[f] this day for Virginia—and if Called on will be ready to set of[f]
            from home to the army in twelve hours—as I wish more particularly to be with it at this
            time, on acct of the arrival of the french fleet, which Induces me to believe, that,
            something great will be done in a few weeks. I am with great Esteem & respect—yr
            Excellencys Mt Obdt
          
            A. Spotswood
          
        